DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed on 7/31/2020 has been considered and placed in record on file and is in compliance with USPTO requirements.

Drawings
The Drawings have been considered and placed in record on file and are in compliance with USPTO requirements. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Best et al. (US 2020/0020244 A1 hereinafter Best) in view of Banga (US 2018/0204478 A1 hereinafter Banga).

In regards to claim 1, Best discloses a system for providing vehicle function guidance and test-driving experience based on augmented reality content, the system comprising: 
a window display device provided on at least two windows including the front side of a vehicle and displaying the augmented reality content (see figure 1 and paragraphs 0021 and 0025, windshield display 12, side-view mirror displays 42/44), 
a vehicle speaker for outputting audio according to the augmented reality content (see figure 1 and paragraph 0051, audio system 18 including speakers); 
a virtual driving device for providing haptic including predetermined vibration or tilting in the vehicle (see claim 10, output devices include a vibration transducer) and 
a test-driving experience service providing server for controlling the window display device, the vehicle speaker or the virtual driving device in connection with the vehicle description application (see paragraph 0043, training system is a computer which includes server computers).
Best fails to particularly disclose an augmented reality terminal for executing a vehicle description application realizing a vehicle function guidance or test-driving experience providing service on the basis of augmented reality content.
Banga teaches an augmented reality terminal for executing a vehicle description application realizing a vehicle function guidance or test-driving experience providing service on the basis of augmented reality content (see paragraph 0046, windshield of the vehicle may receive projections of computer-generated augmented reality images).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Best and include a windshield display that can display augmented reality images as taught by Banga, thereby using known techniques to yield predictable results.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Best and Banga in view of Wang (US 2020/0378870 A1 hereinafter Wang).

In regards to claim 2, as recited in claim 1, the combination of Best and Banga fail to disclose further comprising an active suspension system for providing a predetermined vibrating or tilting effect delivered to the vehicle.
Wang teaches an active suspension system for providing a predetermined vibrating or tilting effect delivered to the vehicle (see figure 2A and paragraph 0038, movable platform 106).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Best and Banga and include a moveable platform as taught by Wang, thereby using known techniques to yield predictable results to provide real life like movements and motions.

In regards to claim 3, as recited in claim 2, Wang further teaches wherein the test-driving experience service providing server controls at least one of the virtual driving device and the active suspension system such that the vibrating or tilting effect corresponding to the augmented reality content is delivered to the vehicle (see paragraph 0038, server 110).

Allowable Subject Matter
Claims 12-14 are allowed.
Claims 4-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the cited prior art alone or in combination teach or suggest the limitation of when entry of the augmented reality terminal into the vehicle is detected, the test-driving experience service providing server provides a test-driving experience mode in which functions of the vehicle are experience using the augmented reality content on the basis of the vehicle description application of the detected augmented reality terminal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628